SUPPLEMENT DATED JANUARY 6, 2011 TO PROSPECTUSES DATED APRIL 30, 2010 FOR KEYPORT LATITUDE AND KEYPORT CHARTER AND TO PROSPECTUS DATED APRIL 30, 2004 FOR KEYPORT VISTA ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) KEYPORT VARIABLE ACCOUNT A Effective January 3, 2011, Rydex Advisors II, LLC (formerly PADCO Advisors II, LLC), the advisor to the Rydex Funds, was merged into Security Investors, LLC, which will operate under the name Rydex Investments. Please retain this supplement with your prospectus for future reference. Latitude, Charter, Vista (US)1/2011
